Title: From Thomas Jefferson to Charles Willson Peale, 6 February 1808
From: Jefferson, Thomas
To: Peale, Charles Willson


                  
                     Dear Sir 
                     
                     Washington Feb. 6. 08.
                  
                  I inclose you Capt. Pike’s account of the two bears. I put them together while here in a place 10. f. square. for the first day they worried one another very much with play: but after that they played at times, but were extremely happy together. when separated & put into their small cage again, one became almost furious. indeed one is much crosser than the other. but I do not think they have any idea of hurting any one. they know no benefactor but man. I salute you with affection & respect.
                  
                     Th: Jefferson 
                     
                  
               